DETAILED ACTION

Election/Restrictions
Applicant's election of: polymeric fiber; carbon-based nanomaterial; and cementitious material, as the fiber, coating and matrix components, respectively, of the claimed fiber-reinforced brittle matric composite of present claim 1, in response to the to the lack of unity/election of species requirement dated December 7, 2021 is hereby acknowledged.  Applicant made its election in its reply filed October 7, 2021.
Accordingly, claims 1, 2, 4, 7, 8, 10, 12-16, 24, 26, 29-31, 35 and 37 have been examined in the instant action in accordance with the species election.  Claims 21 and 23 have been withdrawn from consideration as drawn to non-elected species. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 12-16, 24, 26, 29-31, 35 and 37 are rejected under 35 U.S.C. 103 as unpatentable over Usova (US 2012/0277130 A1 to Usova et al., published November 1, 2012) in view of Barron (US 2009/0288820 A1 to Barron et al., published November 26, 2009)
Usova discloses a modified fibers for inclusion in a ceramic (brittle)  proppant (composite with ceramic/brittle matrix) for use in hydraulic fracturing applications, and a method of preparing a ceramic proppant from a ceramic matrix and reinforcing agents, such as inorganic fiber including alumina-silica fibers and crystalline fibers, to toughen (reinforce) the ceramic matrix to provide a resultant proppant composite having increased crush strength (abstract; [0004]; [0009]; [0011] to [0013]; [0016]; [0018]).  Suitable matrix materials include, inter alia, kaolin, kaolinites, clays, alumina fines, aluminum hydroxides, aluminum silicates (for example mullite, kyanite, and sillimanite), titanium/iron oxides, mixtures of silica, aluminosilicates and mixtures of these materials ([0018]; Example 1; claims 3 and 5 of Usova).  In paragraph [0049], the present application discloses that a cementitious material can be a mixture of clay, silicas, limestone and other materials.  The disclosure of cementitious materials in the present specification therefore encompasses the ceramic materials disclosed in Usova.
Usova discloses that the reinforcing material can be, inter alia, inorganic fibers, alumina-based fibers, alumina-silica based fibers and glass fibers having a preferred length to diameter ratio of about 3 to about 40 and a preferred fiber diameter of less than about 80 to 100 microns, and is added at a concentration of up to about 10 weight percent ([0020] to [0024])  Usova further disclose preparing the fiber reinforced proppant composite material by mixing components wherein a binding agent can be, but is not necessarily, included/mixed therein ([0023])  Because Usova teaches embodiments of its proppant composite prepared without a binding agent, the fiber components and matrix material are not adhered together but are covalently bonded by friction (“self-assembly”).  The mixture is dried/heated a temperature up to about 100 ºC (to remove water/solvent), firing is performed at final temperatures of up to about 1500ºC obtain the phase composition and to sustain the crystalline form of the reinforcing additive unchanged.  After cooling, the proppant is sieved to various sizes ([0024] to [0026]; Examples 1-3).  In the granulation process, a plasticizer, such as a kaolin or bentonite can be added ([0028]).  A polymer coating can be applied to the surface of the proppant or as an optional intermediate coating to increase the strength of the adhesion of the outer coating to the proppant ([0028]). 
Although, Usova discloses its proppant composite containing fibers embedded in the ceramic matrix, it does not expressly teach its proppant composite containing coated fibers, such as, coated polymeric fibers with a carbon-based nanomaterial coating. 
However, Barron teaches adding functional properties to proppants used in hydraulic fracturing applications, wherein the functionalized proppant can be tracked/traced to determine characteristics of a fracture/geologic formation, wherein the functionalized proppants can be detected by a variety of methods, such as by, inter alai, magnetometer survey, ground penetrating radar, a high resolution accelerometer, ultra-sound, impedance measurements, and radioactivity (abstract; [0018]; [0016]; [0032]; [0038]; [0042])  The functional component can be incorporated via a polymer/polymeric material coating on a ceramic matrix proppant particle or distributed throughout the matrix, wherein the matrix serves to protect the functional component by virtue of its thermal and environmental properties, where the functional component can be incorporated in the matrix, for example, as a discreet phase in the matrix, or in particular zones or locations of the proppant, such as in one or more polymer layers overcoated on/in the matrix ([0020] to [0021]; [0024])  The functional component can be carbon nanotubes and/or carbon nanoparticles in the form of rods, platelets, grains, etc. . ([0017]; [0042] to [0045]).  Upon irradiation of the proppant particle with electromagnetic/microwave radiation, the nanotube/nanoparticle functional component absorbs radiation thereby providing an antenna-type device comprising of an array of carbon nanotubes that can screen of electric fields that results in a proppant having serve as efficient tracers/trackers properties ([0042] to [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the claimed invention to add a functional tracing/tracking component (polymeric layer/layers of carbon nanoparticles/nanotubes) within Usova’s ceramic matrix proppant composite (thereby coating the internal matrix fibers with polymeric carbon materials).  It would have been obvious to one skilled in the art do so to attain an enhanced ceramic proppant composite that can be traced/tracked within the subterranean formation to attain fracture/formation data, when used in a hydraulic fracturing application, as taught by Barron.
Thus, the instant claims are unpatentable over Usova and Barron.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



March 19, 2022